Citation Nr: 1537983	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied entitlement to service connection for tinnitus and for a claimed bilateral hearing loss disability.  In his notice of disagreement, the Veteran initiated an appeal of both rulings, but in his substantive appeal he limited the scope of his appeal to the denial of entitlement to service connection for tinnitus.  Hence, only the tinnitus claim will be considered in this decision.

In his substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge, however, in August 2015 the Veteran's representative withdrew that request.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In the course of assisting him to develop his claim, VA verified that the Veteran served with the Marine Corps in Vietnam between November 1966 and December 1967.  In his written statements to VA, he attributes his claimed tinnitus to exposure to combat noise in Vietnam.  

For assistance in deciding whether tinnitus is related to military noise exposure, VA arranged for the Veteran to be examined by an audiologist in May 2012.  At the time of the examination, the Veteran was pursuing his now-withdrawn hearing loss claim.  Although hearing loss is a distinct disability, the examiner's opinion on the tinnitus claim will be difficult to understand without some information about the parts of the examiner's report related to hearing loss.

Impaired hearing is considered a disability for VA compensation purposes only when the claimant's auditory thresholds are 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz or when auditory thresholds are 26 decibels or greater for at least three of those frequencies.  See 38 C.F.R. § 3.85 (2014).  According to the May 2012 examining audiologist, the Veteran's auditory thresholds did not meet he regulatory criteria for hearing loss disability.  But the examiner did diagnose the Veteran with "sensorineural hearing loss (in the frequency range of 6000 [Hertz] or higher frequencies)"

In the "Etiology" section of her report, the audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service."  To support this conclusion, she explained "Hearing is normal for VA rating purposes . . . more than 40 years after military service."  

According to the examiner, the Veteran reported recurrent tinnitus and said that he first noticed tinnitus when he left the military.  In the section of her report beneath the subheading "Etiology of tinnitus", the examiner indicated that the "Veteran has a diagnosis of clinical hearing loss, and his . . . tinnitus is at least as likely as not . . .  a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  In the "remarks" section, the examiner explained that the "Veteran has a mild non-ratable hearing loss at 6000-8000 [Hertz]." 

The United States Court of Appeals for Veterans Claims has held that a Veteran himself is competent to identify tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Hence, the appellant's statements, together with the May 2012 examination report, satisfy the "current disability" element the claim. 

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service connection.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  The Veteran's unit was awarded the Navy Marine Corps Presidential Unit Citation for service in combat in the Republic of Vietnam. 

The third and last element of the Veteran's claims for service connection is the existence of a causal link or nexus between tinnitus and acoustic trauma in Vietnam.  The Veteran's statements indicating recurrent tinnitus tend to show that such a connection exists.  The May 2012 examiner's report, however, is unclear about the existence of a relationship between tinnitus and in-service noise exposure, i.e., the examiner did not specifically indicate whether tinnitus was related to service, but she clearly found that tinnitus was related to the Veteran's high-frequency hearing loss.  For this reason, the examiner's opinion on the hearing loss claim - that a hearing loss disability was unrelated to service - might possibly be construed to mean that tinnitus, like hearing loss, was unrelated to service.  The Board declines to adopt such a view of the examiner's findings.  An examination report must be read as a whole, see Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), and it is clear from the rationale for the hearing loss opinion that the examiner rejected the possibility of a connection between a hearing loss disability and service because the Veteran did not have a current hearing loss disability for VA purposes.  There is no opinion in the report as to the origin of the diagnosed "mild non-ratable hearing loss at 6000 - 8000 [Hertz]."

Finally, the Board has considered the Veteran's combat service in resolving the issue of service connection for tinnitus.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ." Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

Application of section 1154(b) requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board is not required to accept a veteran's assertion that he was engaged in combat.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase  'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).

The Veteran's DD-214, the time in which he served in Vietnam, and his credible statements concerning combat are all within the broad scope of evidence available to prove combat status under Gaines.  Based on this evidence, the Board finds that the combat presumption of section 1154(b) applies to this case.

The claimant in Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012), presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  Id at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C.A. § 1154(b) should be applied.  The Federal Circuit rejected the argument that the Board had no need to apply the combat presumption because the Board had agreed with the claimant that he suffered acoustic trauma in service.  Rather, the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999.

Under the Reeves analysis the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred tinnitus during his service in Vietnam.  It is true that Reeves decided a claim for hearing loss disability, while the Veteran's appeal concerns tinnitus.  But because tinnitus can be diagnosed by a layperson, see Charles, 16 Vet. App. at 374, whereas hearing loss for VA purposes depends on auditory threshold and speech discrimination tests which are not easily understood by a non-specialist, see 38 C.F.R. § 3.385, the logic of the Reeves case applies perhaps even more strongly in the case of a combat veteran making a tinnitus claim.

For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's tinnitus.  With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's tinnitus was incurred in service.  See 38 U.S.C.A. §§ 1154, 5107(b).

Given the fact that the Board is granting the only issue before it there is no need to discuss whether VA has complied with the Veterans Claims Assistance Act of 2000.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


